             Case 2:21-cv-00872-JCC Document 38-1 Filed 08/30/21 Page 1 of 2




 1                                                              The Honorable John C. Coughenour
 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

10   DARK CATT STUDIOS HOLDINGS, INC.,                  Case No. 2:21-cv-00872-JCC
     a Delaware corporation, and DARK CATT
11   STUDIOS INTERACTIVE LLC, an Illinois             [PROPOSED] ORDER GRANTING
     limited liability company, on behalf of          DEFENDANT VALVE CORPORATION’S
12   themselves and all others similarly situated,    MOTION TO DISMISS PLAINTIFFS’
                                                      CLASS ACTION COMPLAINT FOR
13                     Plaintiffs,                    DAMAGES AND INJUNCTIVE RELIEF

14           v.

15   VALVE CORPORATION, a Washington
     corporation,
16
                       Defendant.
17

18

19           This matter came before the Court on Defendant Valve Corporation’s Motion to

20   Dismiss Plaintiffs’ Class Action Complaint for Damages and Injunctive Relief. The Court,

21   having reviewed the Motion, the pleadings filed in opposition to and in support thereof, the

22   pleadings and files of record, the applicable law, and being fully advised, HEREBY ORDERS

23   that:

24           1.     Defendant Valve Corporation’s Motion to Dismiss Plaintiffs’ Class Action

25   Complaint for Damages and Injunctive Relief is GRANTED.

26
     ORDER GRANTING DEFENDANT VALVE CORPORATION’S                                   FOX ROTHSCHILD LLP
     MOTION TO DISMISS - (2:21-CV-00872-JCC) - 1                                  1001 FOURTH AVENUE, SUITE 4500
                                                                                              SEATTLE, WA 98154
                                                                                                   206.624.3600

     125873854
            Case 2:21-cv-00872-JCC Document 38-1 Filed 08/30/21 Page 2 of 2




 1           2.      All claims asserted against Valve by Plaintiffs Dark Catt Studios Holdings, Inc.
 2   and Dark Catt Studios Interactive LLC are DISMISSED with prejudice.
 3           IT IS SO ORDERED.
 4           DATED this ____ day of _____________, 2021.
 5

 6                                                 ___________________________________
                                                   The Honorable John C. Coughenour
 7                                                 UNITED STATES DISTRICT JUDGE
 8

 9   Presented by:
10   FOX ROTHSCHILD LLP
11

12   By s/ Gavin W. Skok
     Gavin W. Skok, WSBA #29766
13   Laura P. Hansen, WSBA #48669
     1001 Fourth Avenue, Suite 4500
14   Seattle, WA 98154
15   Telephone:     206.624.3600
     Facsimile:     206.389.1708
16   Email: gskok@foxrothschild.com
             lhansen@foxrothschild.com
17

18   MONTGOMERY McCRACKEN WALKER &
19   RHOADS LLP

20
     s/ Charles B. Casper
21   Charles B. Casper, admitted pro hac vice
     1735 Market Street, 21st Floor
22
     Philadelphia, PA 19103
23   Telephone:     215.772.1500
     Email: ccasper@mmwr.com
24
     Attorneys for Defendant
25

26
     ORDER GRANTING DEFENDANT VALVE CORPORATION’S                                   FOX ROTHSCHILD LLP
                                                                                  1001 FOURTH AVENUE, SUITE 4500
     MOTION TO DISMISS - (2:21-CV-00872-JCC) - 2
                                                                                              SEATTLE, WA 98154
                                                                                                   206.624.3600

     125873854
